Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/30/2022 regarding claim rejections under 35 U.S.C. 101 in claims 1-20 have been fully considered and are not persuasive. The applicant has amended claims 1, 12, and 20, and incorporated features from paragraph [0056] of the application into claims. The amended claims integrate the abstract idea into a practical application, and overcome the 101 rejections. Therefore, the 101 rejections in claims 1-20 have been withdrawn.
	
Reasons for Allowance
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior arts are “Fulford US 20170114617”, “Zhang US 20160177679”, “Anderson US 20170364795”, and “Castillo US 20090194274”. 
As to claim 1, the combination of Fulford, Zhang, Anderson and Castillo teaches all the claim limitations except “analyzing effectiveness of treatments applied to a well of the respective one or more wells using the well's normalized fluid production rate of the plurality of time intervals; and controlling further treatments applied to the well based on the analyzed effectiveness of the treatments applied to the well”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for analyzing effectiveness of applied treatments or characterizing landing zone by computer. The method involves receiving production data associated with the multiple time intervals, determining an effective fluid production time for production of the oil, gas, and/or water per time interval of the multiple time intervals, normalizing the fluid production rate per time interval of the multiple time intervals, and the effectiveness of treatments applied to a well of the respective wells are analyzed using the well's normalized fluid production rate of the multiple time intervals. The invention controls further treatments applied to the well based on the analyzed effectiveness of the treatments applied to the well, and the method provides a ratio associated with a particular well that describes a relationship between maximum fluid production rate and maximum hydrocarbon production rate produced during the life of the well. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Fulford, Zhang, Anderson and Castillo to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraph 5; Page 4, Paragraph 18; Page 11, Paragraph 48; Page 13, Paragraph 56, and Page 14, Paragraphs 61 and 62  in the filed specification.

As to claim 12, the combination of Fulford, Zhang, Anderson and Castillo teaches all the claim limitations except “analyze effectiveness of treatments applied to a well of the respective one or more wells using the well's normalized fluid production rate of the plurality of time intervals; and control further treatments applied to the well based on the analyzed effectiveness of the treatments applied to the well”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for analyzing effectiveness of applied treatments or characterizing landing zone by computer. The method involves receiving production data associated with the multiple time intervals, determining an effective fluid production time for production of the oil, gas, and/or water per time interval of the multiple time intervals, normalizing the fluid production rate per time interval of the multiple time intervals, and the effectiveness of treatments applied to a well of the respective wells are analyzed using the well's normalized fluid production rate of the multiple time intervals. The invention controls further treatments applied to the well based on the analyzed effectiveness of the treatments applied to the well, and the method provides a ratio associated with a particular well that describes a relationship between maximum fluid production rate and maximum hydrocarbon production rate produced during the life of the well. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Fulford, Zhang, Anderson and Castillo to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraph 5; Page 4, Paragraph 18; Page 11, Paragraph 48; Page 13, Paragraph 56, and Page 14, Paragraphs 61 and 62  in the filed specification.

As to claim 20, the combination of Fulford, Zhang, Anderson and Castillo teaches all the claim limitations except “analyze effectiveness of treatments applied to a well of the respective one or more wells using the well's normalized fluid production rate of the plurality of time intervals; and control further treatments applied to the well based on the analyzed effectiveness of the treatments applied to the well”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for analyzing effectiveness of applied treatments or characterizing landing zone by computer. The method involves receiving production data associated with the multiple time intervals, determining an effective fluid production time for production of the oil, gas, and/or water per time interval of the multiple time intervals, normalizing the fluid production rate per time interval of the multiple time intervals, and the effectiveness of treatments applied to a well of the respective wells are analyzed using the well's normalized fluid production rate of the multiple time intervals. The invention controls further treatments applied to the well based on the analyzed effectiveness of the treatments applied to the well, and the method provides a ratio associated with a particular well that describes a relationship between maximum fluid production rate and maximum hydrocarbon production rate produced during the life of the well. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Fulford, Zhang, Anderson and Castillo to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 2, Paragraph 5; Page 4, Paragraph 18; Page 11, Paragraph 48; Page 13, Paragraph 56, and Page 14, Paragraphs 61 and 62  in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/Examiner, Art Unit 2863                                   

/TARUN SINHA/Primary Examiner, Art Unit 2863